Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This is a continuation reissue application, Serial No. 16/746,545 (the ‘545 application) of Serial No. 15/862,353, now U.S. Patent RE47,837 (the ‘837 patent), which is a reissue of U.S. Patent 9,290,407 (the ‘407 patent) which issued from U.S. Patent Application Serial No. 14/082,847 (the ‘847 application) with claims 1-25 on March 22, 2016.  The ‘407 patent is a continuation of Patent Application Serial No. 12/858,490 (the ‘490 application) which issued as U.S. Patent 8,586,492 (the ‘492 patent) with claims 1-38 on November 19, 2013.

Priority
	The ‘407 patent claims priority from provisional application no. 61/235,767 (the ‘767 application) filed August 21, 2009.  However, the ‘767 application does not support the instantly claimed ranges of “at least 58 mol % SiO2”, “9-17 mol % Al2O3” or “2-12 mol % B2O3”.  Accordingly, claims 26-34 are not entitled to the priority date of the ‘767 application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 9, 2022 has been entered. 

Scope of Claims
	In examination, reissue application claims are construed broadly.  In re Reuter, 651 F.2d 751, 210 USPQ 249 (CCPA 1981) (claims given “their broadest reasonable interpretation consistent with specification”).  The present reissue application seeks to broaden the claims of the ‘407 patent; said claims directed to an aluminoborosilicate glass.  Claim 26 is representative (underlining omitted):
26.  (New – Twice Amended)  An aluminoborosilicate glass comprising:
at least 58 mol % SiO2;
9-17 mol % Al2O3;
2-12 mol % B2O3;
8-16 mol % Na2O; and
>0-2 mol % SnO2,

wherein   Al2O3 (mol %) + B2O3 (mol %)     >   1,
                      ∑ modifiers (mol %)
wherein the modifiers are one or more alkali metal oxide (R2O) and one or more alkaline earth metal oxide (RO),
wherein Al2O3 (mol %) > B2O3 (mol %),
wherein 1 < R20 (mol %)/Al2O3 < 1.3, 
wherein the glass has a Vickers crack initiation threshold of greater than 500 gf, and
wherein the glass is substantially free of lithium.


35 U.S.C. § 102(e)
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


II.	Claims 26-31 and 33-34 are rejected under pre-AIA  35 U.S.C. 102 (e) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over U.S. Patent 8,759,238 to Chapman et al. (hereafter “Chapman”)
	Chapman teaches aluminoborosilicate glass fully meeting the composition limitations of the instant claims.  See, for example, Example 25 in Table 1.  With respect to the claimed Vickers crack initiation threshold, it is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess the characteristics attributed to the claimed composition.  In re Spade, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Cir. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2019, 169 USPQ 226 (CCPA 1971).


Response to Arguments
Applicant's arguments filed June 9, 2022 have been fully considered but they are not persuasive.
Applicants argue
Applicants have provided evidence here that directly rebuts the PTO’s presumption; the glass of Excluded Examples that otherwise meet the compositional requirements of the claims, do not meet the required Vickers crack initiation threshold of the claims.  In particular, as noted in Table 2 of the present application, the “Pre-IX Crack initial load (gf)” is identified as 300-500 gf for Excluded Examples 34-36 and 200-300 gf for Excluded Examples 37 and 38.  Thus, although certain of these glasses may meet the compositional requirements for the claimed glass, the data in the application demonstrates that these compositions do not meet the Vickers crack initiation threshold requirement of claim 26, much less than of claims 33 and 34.  Based on this evidence, it cannot be said that the glass composition of Chapman necessarily possesses “a Vickers crack initiation threshold of greater than 500gf,” which is a requirement of the glass of claim 26.

The underlying basis of the PTO’s inherency position has therefore been rebutted and, in view of this evidence, the PTO cannot maintain the position that a glass meeting the compositional requirements of claim 26 (and claims ultimately dependent thereon) would necessarily meet the claimed requirement of “a Vickers crack initiation threshold of greater than 500gf (sic),” as asserted (Remarks, page 5).

Claims 26-31 and 33-34 have not been rejected based on inherency, rather, as stated in the Office Action, the burden is properly upon applicant to prove by way of tangible evidence that the prior art composition (of Chapman) does not necessarily possess the characteristics attributed to the claimed composition.  In re Spade, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Cir. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2019, 169 USPQ 226 (CCPA 1971).  Example 25, Table 1 of Chapman, disclose an alkali aluminoborosilicate glass composition which differs in composition from Examples 34-38 of the present application which applicant references.  Accordingly, there is no evidence that the alkali aluminoborosilicate glass composition of Example 25 does not meet the claimed Vickers crack initiation threshold.
Furthermore, Example 25 has a molar volume of 29.35 cm3/mol  which also meets the requirements of dependent claim 30 (i.e., a molar volume of at least 27 cm3/mol).  Still further, Figure 7 of the ‘407 patent teaches that compositions wherein Al2O3 + B2O3 – Na2O is greater than approximately 3 would be expected to have a Vickers crack initiation greater that 500 gf.  Al2O3 + B2O3 – Na2O  is greater than 3 for Example 25 of Chapman.  Accordingly, there is ample evidence to properly shift the burden to applicants to prove that Example 25 of Chapman does not possess the characteristics attributed to the claimed composition.  

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,290,407 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to Jerry D Johnson whose telephone number is (571)272-1448.  The specialist can normally be reached on 5:30-3:00.
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571 272-09270927.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:
/JERRY D JOHNSON/Patent Reexamination Specialist
Central Reexamination Unit 3991              


/Alan Diamond/
Patent Reexamination Specialist
Central Reexamination Unit 3991   

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991